Citation Nr: 1430354	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-00 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability for the purposes of accrued benefits. 

3.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1966 to November 1994.  His decorations included the Purple Heart Medal and the Combat Infantryman Badge (CIB).  

The Veteran died in July 2004, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and May 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In February 2010, the Board remanded the case for additional development.  Unfortunately, the case must be remanded again, as will be discussed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).



Cause of Death, TDIU (Accrued Benefits)

The Veteran died in July 2004, and a certificate of death lists esophageal cancer as the cause of death, with renal failure being a substantial and material contributory factor to death.  The appellant contends that her husband's fatal conditions were related to his service in the Republic of Vietnam, specifically contending that the cause of the Veteran's death was related to his presumed exposure to herbicides.  

The Veteran filed a formal TDIU claim in March 2004.  At that time, he stated that he was "100% disabled by the SSA due to cancer."  He attached a "Notice of Award" from the Social Security Administration (SSA), which indicates that the Veteran was entitled to monthly disability benefits beginning November 2003.  

Under 38 U.S.C.A. § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  

The SSA records likely contain evidence concerning the cause of the Veteran's death, as well as relevant evidence with respect to his unemployability.  The records underlying that decision have not been obtained.  See Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  This must be done on remand.

In February 2010, the Board remanded the case so that appropriate VCAA notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) could be provided.  In March 2010, the Appeals Management Center (AMC) sent the appellant a letter that included a statement of the conditions for which the Veteran was service connected at the time of his death and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  This letter also contained a somewhat vague explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition.  Consequently, in January 2014, the RO attempted to remedy this deficiency by sending the appellant another VCAA letter.  This letter was returned as 'not deliverable.'  Since this matter is already being remanded for another reason, the Board finds that it is appropriate to provide the appellant with additional notice in this regard.

In addition, the AOJ did not consider recent VA treatment records contained in the Virtual VA electronic records system.  On remand, the AOJ must consider these and issue an appropriate supplemental statement of the case.

38 U.S.C.A. § 1318

The appellant's claim of entitlement to TDIU for accrued benefits purposes is inextricably intertwined with the issue of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 (providing for compensation as if the cause of death were service connected where the veteran was rated totally disabled for 10 years preceding his death).  Because the claim of entitlement to TDIU for accrued benefits purposes has yet to be adjudicated at the AOJ level, the Board must defer appellate review of the Section 1318 claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 38 U.S.C.A. § 1318.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, the appellant is to be given a VCAA notice letter that explains how she may substantiate a claim for service connection for the cause of the Veteran's death based on a condition for which the Veteran was service-connected during his lifetime in accordance with jurisprudence mandated in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2. Obtain from the SSA a copy of the decision(s) awarding disability benefits to the Veteran, as well as the medical records relied upon in support of any such decisions.  A copy of all such available records should be associated with the claims file.

3. Then, re-adjudicate all three claims.  If any of the claims remain denied, issue the appellant a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



